Citation Nr: 0844674	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  01-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever, to include rheumatic heart disease.

2.  Entitlement to service connection for rheumatoid 
arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 through 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran appeared at a hearing before a Veteran's Law 
Judge (VLJ) in May 2002.  Since that date, the VLJ that 
conducted that hearing has left the Board.  The veteran was 
afforded the right to a new hearing, but declined.  See July 
2007 communication from the veteran.  As such, the Board is 
adjudicating these claims considering the May 2002 hearing, 
for which a transcript is of record.

The Board notes that a January 2003 Board decision denied the 
veteran's claims.  The veteran appealed the decision to the 
Court of Appeals for Veterans Claims (Court).  By order dated 
April 2003, the Court vacated and remanded the Board's 
decision pursuant to a March 2003 joint motion.  Copies of 
the joint motion and the Court's order are associated with 
the claims folder.


FINDING OF FACT

The veteran does not have rheumatoid arthritis, rheumatic 
heart disease, or any residual of rheumatic fever.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
rheumatic fever have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for rheumatoid 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In January 2004, February 2005, and May 2006, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
notice letters postdated the initial adjudication, the claims 
were subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing VA 
examinations, obtaining medical opinions, and providing a 
personal hearing.  The Board notes that it appears that some 
private treatment records may be outstanding.  The veteran 
has been asked to submit an "authorization and consent to 
release information" for these records and/or copies of 
these records on multiple occasions, however, and has failed 
to do so.  The veteran is responsible for providing pertinent 
evidence in his possession.  See Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993) (VA's duty to assist is not a one-way 
street; if a veteran wishes help, he/she cannot passively 
wait for it in those circumstances where his/her own actions 
are essential in obtaining the putative evidence).  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis or 
valvular heart disease, when manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show that the veteran was 
hospitalized in February 1944 for left ankle and left knee 
pain which had been present for about one week.  Inventory of 
systems was negative and he denied urethritis.  X-ray 
examination of the knees was normal.  Swelling of the left 
leg and elevated temperature was associated with provisional 
acute arthritis.  A history of acute joint pain involving the 
wrists followed by the involvement of the left instep and 
ankle was recorded.  The final hospital summary in May 1944 
indicated that the physical examination had been essentially 
negative, to include two normal electrocardiograms (EKGs), 
with the exception of findings of elevated temperature, 
epistaxis, hypertrophic tonsils, and a strep-positive throat 
culture.  The veteran was treated with bedrest and 
salicylates and had an uneventful recovery.  He was 
discharged with the recommendation that he not resume full 
duty for a month or so, and that he have a tonsillectomy at 
some time later on.  The final diagnoses were acute mild 
rheumatic fever and tonsillitis.

Subsequently in August 1944, the veteran reported having pain 
in his left shoulder which onset after returning to duty from 
sick leave.  The veteran was admitted to the hospital for 
observation in case the pain was a manifestation of recurrent 
rheumatic fever.  The hospitalization records show that an 
EKG was normal, sedimentation was normal, and the heart had 
no murmurs, thrill, or disturbances of rhythm.  The records 
report that there was no evidence of active rheumatic fever.  
The veteran was advised to do further reconditioning, and by 
early September 1944, he was symptom-free of the left 
shoulder pain and returned to duty.  

Subsequent service treatment records are absent any findings 
of rheumatic fever or any residual thereof, and the December 
1945 separation examination indicates that the veteran had no 
musculoskeletal defects and that the cardiovascular system 
was normal.  

Post-service records also do not report any consistent 
findings of active rheumatic fever or any residuals thereof, 
to include rheumatic heart disease, or rheumatoid arthritis.  
An April 1951 statement from a private physician reports the 
veteran's history of rheumatic fever and his complaint of 
shortness of breath after exertion.  See April 1951 Williams 
statement.  Examination indicated that the veteran's heart 
rate and rhythm were normal and that there were no murmurs.  
Response to exercise was only fair, however.  The physician 
stated that he could find nothing on physical examination to 
indicate serious heart damage, except the response to 
exercise.  The physician suggested that an EKG be conducted.

A VA examination was conducted in September 1954.  The record 
notes that veteran's history of pain in the knees and ankles 
as well as the lower back.  The record notes that an EKG was 
within normal limits and that X-ray images of the knees 
showed no abnormal changes.  After examination, the examiner 
found no residuals of rheumatic fever.  

A March 1974 VA examination record notes that heart rate and 
rhythm were normal, tones were clear, the peripheral blood 
vessels were soft and compressible, and the area of 
precordial dullness was normal in size and position.  An EKG 
was normal, and there was no evidence of murmur.  The record 
reports that an orthopedic examination was also within normal 
limits.  

In June 2000, a private physician submitted a statement 
indicating that the veteran had a "total knee replacement 
due to wear and tear osteoarthritis or degenerative joint 
disease of the [left] knee."  See June 2000 Nelson 
statement.  

In May 2002, another private physician submitted a statement 
reporting that the veteran had informed him that a claim for 
rheumatoid arthritis had been denied on several occasions.  
See May 2002 Buchanan statement.  The physician stated that 
the veteran was under his care for rheumatoid arthritis.  He 
reported that he had reviewed multiple February 1944 service 
medical records, and noted in-service findings of "acute, 
mild rheumatic fever, cause undetermined" and "traumatic 
left knee with fluid" The physician indicated that he had 
performed a rheumatoid factor test on the veteran in June 
2001, which came back positive, and he stated that he 
believed the positive test was "indicative of the fact that 
the [veteran] most likely had acute rheumatoid arthritis back 
in 1944 instead of acute rheumatic fever."  Thus, in is 
opinion, the veteran currently had rheumatoid arthritis which 
first onset during active service.  

During the May 2002 hearing, the veteran testified that he 
had recurrent swelling and pain related to rheumatoid 
arthritis since active service.  This reportedly happened 
about twice a year and was worse with age and damp weather.  
He had noticed that his ankles and wrists swelled when he was 
working right after service.  His right leg, arm and foot had 
become involved and gave out on him.  Dr. Buchanan's May 2002 
statement was noted and his opinion that the veteran had 
rheumatoid arthritis during active service was repeated.  The 
veteran stated that he had been seeing Dr. Buchanan for 3 
months.

In December 2003, Dr. Buchanan submitted another statement 
reporting that the veteran was treated for congestive heart 
failure in June 2003.  See June 2003 Buchanan statement.  Dr. 
Buchanan reported that he believed the veteran's cardiac 
problems were directly related to the rheumatic fever during 
service.  Submitted with this statement were private medical 
records dating in November 2003 which report a diagnosis of 
heart disease.  The records also include an echocardiogram 
which reports findings of a four-chamber enlargement with 
decreased left ventricular function, aortic sclerosis without 
stenosis, and enlarged right ventricle and right atrium 
without evidence of pulmonary hypertension.  The 
echocardiogram notes that it was a "very difficult" 
echocardiogram due to the veteran's "inability to tolerate 
changes in position."  

A multigated angiogram (MUGA) was done in December 2003 based 
on the veteran's histories of "[being] told he had 
congestive heart failure" and having an "echocardiogram 
with bad pictures."  See December 2003 VA EKG report.  The 
record reports that the left ventricular chamber was normal-
sized with a normal ejection fraction.  The right ventricular 
chamber was mildly prominent with normal wall motion.  

A VA examination was conducted in January 2004 to determine 
if the veteran had rheumatoid arthritis.  After examination 
and review of the record, the examiner stated that he found 
no evidence suggestive of rheumatoid arthritis: the veteran 
did not present symptoms such as synovitis or joint 
deformity.  Instead, the examiner believed the veteran had 
osteoarthritis of the right shoulder, knees, and left ankle.  

An April 2005 Buchanan treatment record reports diagnosis of 
degenerative joint disease and "just a rheumatic fever."  
The record does not report any diagnosis of rheumatoid 
arthritis or rheumatic heart disease.  

Another VA examination was conducted in May 2005.  The 
examiner reported that the veteran denied having any chest 
pain, palpitations, arrythmia, or congestive heart failure 
during the in-service episode of rheumatic fever, and he 
noted that the veteran had a normal cardiac exam without 
mention of murmurs or other cardiac-related problems and 
normal EKGs at separation, in the mid-1950s, and in the mid-
1970s.  The record indicates that the veteran reported first 
having congestive heart failure in 2003.  

The record also reports the veteran's history of pain and 
swelling of the left knee and ankle during the episode of 
rheumatic fever.  The veteran indicated that the symptoms 
markedly improved during hospitalization, and though the 
symptoms did briefly flare-up, the flare-up resolved.  The 
veteran reported that although he denied any joint-related 
problems at discharge, he still had some discomfort in the 
left knee and left ankle.  The veteran denied any symmetrical 
synovitis, pleuropericardial type discomfort, skin-related 
symptoms, or hand or wrist symptoms at the time of his 
hospital admission in February 1944 or at the time of 
separation.  He reported an onset of right knee problems in 
1974, with subsequent onset of pain in elbows, ankles, back, 
shoulders, and cervical spine.  The veteran stated that he 
was found to have a positive rheumatoid blood test in 2001, 
but notes that he was not referred to a rheumatologist for 
treatment or evaluation.  The examiner noted that blood 
testing done in February 2004 revealed a negative Rheumatoid 
Arthritis (RA) factor.  

The examination record reports the veteran's current history 
of stable chest pain of a frequent nature that was relieved 
with nitroglycerin spray.  The veteran reported that his 
congestive heart failure was stable and he denied any 
orthopnea, syncope, arrhythmia, or paroxysmal nocturnal 
dyspnea.  The veteran did report dyspnea on exertion.  The 
veteran also reported having multiple joint pains with 
stiffness.  He denied any symmetrical synovitis, skin-related 
problems, or joint deformities.  

Examination indicated that the veteran's heart had a 
demonstrated regular rate and rhythm with a 1/6 systolic 
murmur heard at the left lower sternum border.  There was no 
edema of the extremities, and no evidence of active synovitis 
in any of the joint regions or of the hands.  Additionally, 
there was no evidence of active swelling or redness in either 
knee joint region.

The examiner noted that he reviewed the claims file, and he 
indicated that, in his opinion, the veteran did not have 
rheumatic heart disease.  He also reported that he did not 
believe the veteran's current cardiac disorder was related to 
the in-service rheumatic fever.  The examiner emphasized that 
the veteran was closely examined with exams as well as serial 
EKGS in service and that there was no evidence of heart 
murmur or cardiac related problems, to include carditis.  He 
also emphasized that the VA examinations and EKGs in the mid- 
1950s and 1970s failed to reveal any evidence of cardiac-
related abnormalities and that there was no evidence of a 
cardiac disorder until the early 2000s.  The examiner stated 
that the veteran did have a mild valvular heart disease, but 
he indicated that, in his opinion, the valvular heart disease 
was due to aging.  In conclusion, the examiner stated that in 
his opinion, the veteran did not suffer any cardiac residuals 
from his mild rheumatic fever during service.  

Furthermore, the examiner did not believe that the veteran 
had rheumatoid arthritis and indicated, that even if the 
veteran did have rheumatoid arthritis, it was not related to 
service.  Initially, the examiner explained that he believed 
the veteran had rheumatic fever in service rather than 
rheumatoid arthritis.  The examiner noted that the 
oligoarthritis which the veteran had in 1944 was 
characteristic of acute rheumatic fever, as were the findings 
of fever and a positive throat culture for streptococcus.  
"In regard to the possibility of the [veteran] suffering 
from rheumatoid arthritis during the hospitalization in 1944, 
evidence against that would include the criteria for the 
diagnosis of rheumatic fever with subsequent arthritis 
formation as previous described," the veteran's negative 
history as to ever having synovitis, and the fact that 
rheumatoid arthritis is generally "insidious in onset and 
present[s] with bilateral symmetrical synovitis type 
presentation or joint deformity, which was not the case with 
the [veteran]."  

The examiner also noted that the veteran's current symptoms 
and X-ray images were consistent with osteoarthritis rather 
than rheumatoid arthritis.  The examiner explained that 
"although Dr. Buchanan mentions that the veteran had a 
positive RA factor, which would lend evidence to the 
diagnosis of rheumatoid arthritis, it is a well-known fact 
that a positive RA factor does not diagnosis rheumatoid 
arthritis on its own; rather the diagnosis is a clinical 
diagnosis."  The examiner stated that the test results in 
many false positive due to several different disease 
processes and notes that a February 2004 test indicated that 
the veteran had a negative RA factor.  Additionally, he 
reported that even if the veteran currently had rheumatoid 
arthritis, review of the claims file revealed normal knee X-
rays in 1954 which would lend evidence against placing the 
onset of rheumatoid arthritis back to 1954.  In sum, the 
examiner stated that he believed the veteran had 
osteoarthritis and that if the veteran did have rheumatoid 
arthritis, it would have developed in recent years, rather 
than during service, based on the fact that the clinical 
history did not fit the diagnosis for years prior to the 
1970s.  

The examiner then submitted an addendum to the foregoing 
opinion, after X-ray images of the hands and cervical spine 
were reviewed.  The examiner noted that the X-ray images 
showed degenerative changes to the joints but no evidence of 
rheumatoid arthritis.  The examiner reported that the veteran 
did not go to the lab to have his RA repeated, and he stated 
that, as previously mentioned, the veteran had a rheumatoid 
factor performed in January 2004 which was negative.  The 
examiner indicates that a diagnosis of rheumatoid arthritis, 
per the American Rheumatoid Association, requires that a 
person have least five of eight specific findings:  morning 
stiffness, pain on motion of one joint, swelling of one 
joint, swelling of an additional joint, symmetrical swelling 
of joints, subcutaneous nodules, presence of a rheumatoid 
factor, and characteristic X-ray changes  The examiner stated 
that the veteran failed to meet these criteria.  He noted 
that the veteran's complaints of pain and stiffness were 
compatible with osteoarthritis rather than rheumatoid 
arthritis based on the veteran's history that his pain and 
stiffness did not improve with the day but rather worsened 
with activities.  The examiner also noted that the X-rays 
were not suggestive of rheumatoid arthritis but 
osteoarthritis, that the veteran denied any symmetrical 
swelling, and that there were no subcutaneous nodules or 
symmetrical joint swelling on examination. 

In September 2006, the claims folder was again returned to 
the May 2005 VA examiner for additional opinions.  The 
examiner noted that he reviewed the claims folder in its 
entirety.  In regards to the issue of whether the veteran's 
cardiac disorder was a residual of rheumatic fever, the 
examiner stated that his opinion was the same as that 
provided in May 2005.  He again explained that there was no 
evidence in the claims file that the veteran had a carditis-
type syndrome during the in-service hospitalization for 
rheumatic fever and noted that the follow-up exams and 
subsequent EKGs revealed no cardiac abnormalities until 2003.  
Additionally, the examiner noted that he had showed a recent 
echocardiogram to a staff cardiologist who agreed that the 
evidence did not support rheumatic heart disease.  The 
cardiologist stated that the echocardiogram of a person with 
rheumatic heart disease generally shows thickened valves and 
severe valvular heart disease, which the veteran did not 
manifest.  Additionally, the cardiologist reported that 
rheumatic heart disease typically becomes symptomatic within 
10 to 15 years after the illness, which did not occur in the 
case of the veteran.  The examiner stated that he believed 
the veteran had mild valvular heart disease which was more 
likely related to aging and hypertension and not related to 
the remote rheumatic fever.  

The examiner also reported that he still believed that the 
veteran did not have rheumatoid arthritis.  The examiner 
noted that the service medical records indicated that the 
February 1944 episode of rheumatic fever resolved itself 
without sequelae, that the service medical records did not 
report any diagnosis of rheumatoid arthritis, that the in-
service complaints were consistent with rheumatic fever 
rather than rheumatoid arthritis (adding that the veteran's 
complaints of joint pain were not symmetrical polyarthralgia 
of the small joints of the hand/feet which is typical of 
rheumatoid arthritis), and that the fact that the veteran had 
a positive RA test was not sufficient evidence with which to 
diagnose rheumatoid arthritis.  He added that contrary to Dr. 
Buchanan's statement, rheumatoid arthritis is generally not 
"acute" but rather a gradual insidious onset condition, and 
the fact that the episode resolved itself indicated that it 
was not an episode of rheumatoid arthritis but of rheumatic 
fever, which is generally an acute disease process.  In sum, 
the examiner found that the veteran had no recurrent joint 
problems from rheumatic fever and no evidence of rheumatoid 
arthritis.  

Private treatment records dating between 2002 and 2007 
indicate treatment and testing for the veteran's complaints 
of chest pain, beginning in 2002.  See generally Conway 
treatment records.  In June 2002, the veteran was diagnosed 
with age-related sinus node dysfunction and probably some 
periods of low atrial rhythm consistent with sinus node 
dysfunction.  He was subsequently diagnosed with sinus 
bradycardia and provided a pacemaker in 2005.  The records 
report no findings of rheumatic heart disease, rheumatoid 
arthritis, or any other residual of rheumatic fever.  

VA treatment records dating up to September 2007 do not 
report any findings of rheumatic fever, rheumatoid arthritis, 
or rheumatic heart disease.  The records do report findings 
of congestive heart failure and osteoarthritis.  
 
After review of the evidence, the Board finds that service 
connection is not warranted for rheumatic heart disease, 
rheumatoid arthritis, or any other residual of the in-service 
rheumatic heart disease.  The Board notes that the record 
includes opinions from a private physician that the veteran 
has both rheumatic heart disease and rheumatoid arthritis.  
These opinions have very limited probative value, however.  
Initially the Board notes that the opinions are based on 
conflicting premises:  in his opinion that the veteran has 
rheumatoid arthritis, the private physician opines that the 
veteran actually had rheumatoid arthritis in service rather 
than rheumatic fever but in his opinion that the veteran had 
rheumatic heart disease, he indicates that he believes the 
veteran had rheumatic fever, rather than rheumatoid 
arthritis, in service.  In other words, the two opinions are 
mutually exclusive; accepting one at face value would require 
negating the other.  Additionally, the Board notes the 
physician does not review any of the post-service records, 
save his own records, and he does not provide adequate 
rationale for why he believes the veteran has rheumatic 
fever-related heart disease or why he believes the veteran 
had rheumatoid arthritis in service.  

In contrast to the limited probative values of these positive 
nexus opinions, the Board finds that the negative opinions 
proffered by the VA examiners have high probative value.  The 
VA examiners indicate that they reviewed all of the evidence 
of record, to include the statements from the private 
physician, the veteran's testimony, and all medical records 
associated with the file, and they offer detailed medical 
rationale for their opinions that the veteran has never had 
rheumatoid arthritis and that he does not have any residual 
of the in-service rheumatic fever.  

In sum, the Board finds that the evidence of record supports 
a finding that the veteran does not have rheumatoid arthritis 
or any residual of the in-service rheumatic fever.  
Consequently, the claims of service connection must be 
denied.  


ORDER

Service connection for residuals of rheumatic fever is 
denied.  

Service connection for rheumatoid arthritis is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


